Citation Nr: 0816173	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to December 7, 2005 and in excess of 30 percent since 
December 7, 2005 for service-connected fragment wound of the 
right arm.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left leg wounds with retained metal foreign 
bodies and knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 4, 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's service-connected fragment wound to the 
right arm was not manifested by more than moderate disability 
prior to December 7, 2005 and has not been manifested by more 
than a moderately severe disability since December 7, 2005.

2.  The veteran's service-connected left leg wounds with 
retained metal foreign bodies and knee pain has not been 
manifested by more than moderate disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent 
prior to December 7, 2005 and in excess of 30 percent since 
December 7, 2005 for service-connected fragment wound to the 
right arm have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.73, Diagnostic Code 
5305 (2007).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected left leg wounds with retained metal foreign 
bodies and knee pain have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.73, 
Diagnostic Code 5305 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in January 2004 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 
 
In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The January 2004 letter advised him that to establish 
entitlement to an increased evaluation for service-connected 
disability, the evidence must show that the conditions have 
gotten worse.  A letter dated in March 2006 advised him of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The March 
2006 letter told him to provide any information or evidence 
concerning the level of disability or when it began and gave 
him examples of evidence that may affect how assign a 
disability evaluation.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was not 
specifically advised that he needed to provide evidence of 
the effect that worsening has on the claimant's employment 
and daily life or of the Diagnostic Code criteria necessary 
for entitlement to a higher disability rating.  However, the 
Board concludes that this error was not prejudicial.  

The notice error did not affect the essential fairness of the 
adjudication because the statement of the case (SOC) issued 
in September 2005 provided the contents of the Diagnostic 
Codes discussed herein.  Presuming that he read the documents 
pertinent to his claim, he has had actual knowledge of the 
contents of the Diagnostic Codes in question.  

In addition, although the March 2006 letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the veteran was provided an 
additional opportunity to submit evidence and present 
argument.  Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the veteran and the essential 
fairness of the adjudication process in this case was 
preserved.  As there is no indication that any failure on the 
part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in January 2004, 
December 2005, and August 2006. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45.

a.	Right arm

At a September 1970 VA examination, the veteran reported that 
in April 1968 shrapnel hit an artery in his right arm, that 
he was hospitalized, and that he underwent an operation on 
his right arm but was told that the metal was too close to a 
nerve to remove.  The veteran's service medical records are 
absent any treatment specifically noted for shell fragment 
injury to the right arm; however, the records indicate that 
he presented on April 24, 1968, that his wound was okay, that 
he had minimal stitch infection, and that alternate sutures 
were removed.  On April 27, 1968, the rest of the sutures 
were removed, and it was noted that the wound looked okay.  
The veteran was awarded a Purple Heart for wounds received in 
connection with military operations against a hostile force.  

X-rays taken in September 1970 of the veteran's right arm 
revealed a 5 x 6 mm. metallic foreign body in the soft 
tissues anterior to the supracondylar portion of the lower 
end of the humerus.  There was no evidence of old fracture.

In September 2003, the veteran filed his claim for an 
increased rating for his service-connected right elbow.  He 
stated that his condition had gotten worse, his range of 
motion had been reduced, and that when he holds the steering 
wheel with his right arm, it either goes numb or he has a 
shooting pain into his neck.

Prior to December 7, 2005, the veteran's right arm muscle 
disability was evaluated as "moderate", and a 10 percent 
rating was assigned.  Since December 7, 2005, the veteran's 
right arm muscle disability has been evaluated as 
"moderately severe", and a 30 percent rating has been 
assigned under 38 C.F.R. § 4.73, Diagnostic Code 5305.  

Diagnostic Code 5305 pertains to Muscle Group (MG) V, which 
relates to the damage of the flexor muscles of the elbow: 
biceps, brachialis, and brachioradialis. (Function: 
supination and flexion of the elbow.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG V 
disabilities of the dominant arm are noncompensable, 10, 30, 
and 40, respectively.

The Board must note that the evidence shows that the veteran 
is right-handed.  See VA examination reports dated in January 
2004 and August 2006.  Therefore, his service-connected right 
arm disability involves the "dominant" upper extremity.

The Board also notes that there are no service medical 
records regarding the veteran's treatment for his right arm 
shrapnel injury except for removal of sutures.  As noted 
above, a moderate muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  A  moderately severe muscle 
disability is one where the injury was either through and 
through, or a deep penetrating wound by a small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or 
other evidence) would show hospitalization for a prolonged 
period for treatment of the wound.  

Based on the veteran's report in September 1970, it appears 
that the injury was a deep penetrating wound of a short track 
from a single shrapnel fragment.  While there is evidence 
that debridement was attempted, there is no evidence that 
there were residuals of debridement or prolonged infection.  
Thus, the Board must determine the correct disability rating 
for the veteran's right arm disability placing more probative 
value on the current objective evidence.  

i.	Evidence prior to December 7, 2005

The veteran underwent a VA examination in January 2004.  The 
veteran complained of right upper arm pain and intermittent 
right hand numbness when his arm is in certain positions.  
The veteran felt that the strength in his right arm had 
remained normal.  Physical examination of the veteran's right 
arm revealed a 4-cm scar above the antebuital space in the 
anterior lower upper arm.  There was no tenderness.  The 
veteran demonstrated equal muscle power in the right upper 
extremity with flexion and extension of the elbow with the 
left upper arm.  Repetitive motion did not seem to cause 
weakness.  Flexion of the right elbow was to 120 degrees and 
extension was to 80 degrees.

The examiner diagnosed no detected muscle weakness to muscle 
group V but noted evidence of ulnar nerve radiculopathy on 
the right side with numbness of the little and ring finger to 
sensory examination.  Neurological examination showed no 
abnormality of the deep tendon reflexes on right side upper 
extremity.

Prior to December 7, 2005, the record is absent consistent 
complaint of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement or an inability to keep up with work 
requirements.  In addition, prior to December 7, 2005 there 
were no indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side did not demonstrate positive 
evidence of impairment, they were noted to be equal.

Based on this medical evidence, the Board finds that the 
fragment wound to the right arm would not support a finding 
of a moderately severe muscle injury under 38 C.F.R. § 
4.56(c), (d)(4) or the diagnostic criteria at Code 5305 prior 
to December 7, 2005.

Thus, as the preponderance of the evidence indicates that 
prior to December 7, 2005, the veteran's right arm muscle 
disability was no more than moderate, the Board concludes 
that the disability picture for service-connected fragment 
wound of the right arm does not more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
5305.

ii.	Evidence since December 7, 2005

The veteran underwent a VA examination on December 7, 2005.  
The veteran complained of pain in his entire right arm with 
use and decreased grip as well as decreased sensation in the 
right hand and fingers.  The veteran reported periods of 
flare-ups of right arm pain described as severe occurring 
about eight times a day and lasting minutes to hours.  
Precipitating factors include anything that requires gripping 
or use of the right arm such as holding the steering wheel of 
the truck that he drives, alleviated by time and rest.  The 
veteran estimated additional limitation of motion or 
functional impairment during flare-up to be about 75 percent.  
The veteran also reported increased fatigability, weakness, 
and decreased coordination and was unable to do fine motor 
activities such as buttoning.

Physical examination of the right arm revealed a shrapnel 
wound with surgical repair above the antecubital space.  
There was no subcutaneous tissue low.  Muscle group 
penetrated was group number V.  Scar formation was 4-cm x 0.5 
cm.  The scar was sensitive to palpation.  There were no 
adhesions and no apparent tendon damage.  There was decreased 
touch and hypersensitive to sharp on the dorsal hand.  There 
was decreased vibratory sense to the PIPs on the thumb, 
index, middle and ring fingers.  There was no vibratory sense 
to MCP on the fifth finger.  X-rays of right arm revealed 
small metallic density in the soft tissues anterior to the 
distal humerus but no evidence of fracture or dislocation of 
the humerus.

There was a pronounced decreased grip of the right hand.  
There was no muscle herniation.  Muscle group could not move 
joint through normal range of motion with sufficient comfort, 
endurance and strength to accomplish activities of daily 
living.    

Since December 7, 2005, a 40 percent evaluation under the 
provisions of 38 C.F.R. § 4.56 and Diagnostic Code 5305 is 
not warranted as the veteran's right arm injury. There is no 
objective evidence of ragged, depressed, or adherent scars. 
Examination has not revealed any loss of deep fascia or 
significant muscle loss. No soft or flabby muscles have been 
identified at the site of the fragment wound, nor do any 
affected muscles swell and harden abnormally in contraction.  

Although the December 2005 examiner noted pronounced 
decreased grip strength, there was no indication of severe 
impairment of function.  In addition, the examination found 
no adhesions, epithelial sealing over bone, diminished muscle 
excitability, visible or measurable atrophy, adaptive 
contraction, or muscle induration associated with the 
fragment wound.  Although a small metallic density in the 
soft tissues anterior to the distal humerus has been verified 
by X-ray, there is no radiological evidence of "minute 
multiple scattered bodies" that would be indicative of 
intramuscular trauma or explosive effect in the right 
forearm.  Based on this medical evidence, the Board finds 
that the residuals of the fragment wound to the right arm 
would not support a finding of a severe muscle injury under 
38 C.F.R. § 4.56(c), (d)(4) or the diagnostic criteria at 
Code 5305. 

Thus, as the preponderance of the evidence indicates that 
since December 7, 2005, the veteran's right arm muscle 
disability was no more than moderately severe, the Board 
concludes that the disability picture for service-connected 
fragment wound of the right arm does not more nearly 
approximate the criteria for a 40 percent evaluation under 
Diagnostic Code 5305.

III.	Left leg

The veteran's service medical records indicate that he 
sustained a fragment wound to the left leg on May 13, 1968.  
The wound was cleaned and dressed.  On May 15, 1968, there 
was mild inflammation of the wound.  On May 17, 1968, the 
wound looked good but there was considerable swelling of the 
instep of the left foot.  The examiner noted minimal wound 
infection and what looks like infected bites of foot and 
evidence of inversion injury.

At a September 1970 VA examination, the veteran reported that 
in May 1968 he was wounded in the left leg and lower part of 
the body.  As noted above, the veteran was awarded a Purple 
Heart for wounds received in connection with military 
operations against a hostile force.  

X-rays taken in September 1970 of the veteran's left leg 
revealed a 3 x 4 mm. metallic foreign body in the soft 
tissues adjacent to the posterolateral border of the shaft of 
the tibia at the junction of the proximal and middle thirds 
of the leg.  There was no evidence of old fracture.

Based on the veteran's service medical records and report in 
September 1970, it appears that the injury was a deep 
penetrating wound of a short track from a single shrapnel 
fragment without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  

In September 2003, the veteran filed his claim for an 
increased rating.  The RO adjudicated and denied the 
veteran's claim for an increased rating.  The veteran 
disagreed with the decision noting that he had constant pain 
and loss of movement in both the right arm and left leg.

The veteran's left leg muscle disability has been evaluated 
as "moderate", and a 10 percent rating was assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5311.  Diagnostic Code 5311 
pertains to Muscle Group (MG) XI, which relates to the damage 
of the posterior and lateral crural muscles, and calf muscles 
which include triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  (Function: propulsion, plantar flexion of foot; 
stabilization of arch; flexion of toes; and flexion of knee.)  
The disability ratings for slight, moderate, moderately 
severe, and severe MG XI disabilities are noncompensable, 10, 
20, and 30, respectively.

At the VA examination in January 2004, the veteran voiced no 
left leg complaints, only complaints regarding his right leg, 
hip and right upper arm and shoulder.  Physical examination 
demonstrated left knee flexion to 125 degrees and no pain to 
posterior pressure on the patella or ligamentous or 
cartilaginous injury sign.  Neurological examination showed 
no abnormality of the deep tendon reflexes of the lower left 
extremity.

At the February 2006 VA examination, the veteran reported 
that there was no injury to the left leg but voiced 
complaints about right leg injury.  No left leg muscle was 
noted to be affected by myoclonic activity.  Strength, muscle 
tone, and muscle bulk of the left leg was normal.  Sensory 
examination of the left leg was normal.

At the August 2006 VA examination, the veteran denied any 
injury to his left knee or left leg at any time.  Physical 
examination demonstrated flexion of left knee to 110 degrees 
and extension to zero degrees.  

The record is absent consistent complaint of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement or an 
inability to keep up with work requirements.  In addition, 
there are no indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles of the 
left leg.  Tests of strength and endurance of the left leg 
did not demonstrate positive evidence of impairment.

Based on this medical evidence, the Board finds that the 
fragment wound to the left leg would not support a finding of 
a moderately severe muscle injury under 38 C.F.R. § 4.56(c), 
(d)(4) or the diagnostic criteria at Code 5311.

Thus, as the preponderance of the evidence indicates that the 
veteran's left leg muscle disability was no more than 
moderate, the Board concludes that the disability picture for 
service-connected fragment wound of the left leg does not 
more nearly approximate the criteria for a 20 percent 
evaluation under Diagnostic Code 5311.






ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
December 7, 2005, and in excess of 30 percent since December 
7, 2005, for service-connected fragment wound of the right 
arm, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left leg wounds with retained metal foreign 
bodies and knee pain is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


